        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS MARTIN DE LA CRUZ, on behalf of
 himself and all others similarly situated,
                                                  Case No. 1:20-cv-00977 (JPO)
                               Plaintiff,
                                                  DEFENDANTS’ ANSWER TO
                -against-                         PLAINTIFF’S CLASS AND
                                                  COLLECTIVE ACTION
 MANHATTAN PARKING GROUP LLC d/b/a
                                                  COMPLAINT
 MANHATTAN PARKING GROUP,
 METROPOLITAN PARKING GROUP LLC,
 UPTOWN PARKING CORP., RELIABLE
 PARKING, CORP., PROVO PARKING LLC,
 POO PARKING CORP., MP GARDEN
 OPERATING LLC, MP WEST 30 LLC, 1020
 PARKING LLC, LAWRENCE LIPMAN,
 GREG GONZALEZ, RAFAEL MALDONADO
 and JOHN DOE ENTITIES 1-100,

                                Defendants.


               Defendants Manhattan Parking Group LLC d/b/a Manhattan Parking Group

(“Defendant Group”), Metropolitan Parking Group LLC (“Defendant MPG”), Uptown Parking

Corp. (“Defendant UPC”), Reliable Parking, Corp. (“Defendant RPC”), Provo Parking LLC

(“Defendant PPL”), Poo Parking Corp. (“Defendant Poo”), MP Garden Operating LLC

(“Defendant MPGOL”), MP West 30 LLC (“Defendant MPW30”), 1020 Parking LLC

(“Defendant 1020”) (collectively, the “Corporate Defendants”), Lawrence Lipman, Greg

Gonzalez, and Rafael Maldonado (the “Individual Defendants”) (collectively with the Corporate

Defendants, the “Defendants”), by and through their undersigned attorneys, for their Answer to

the Class and Collective Action Complaint (“Complaint”) of Plaintiff Carlos Martin De La Cruz

(“Plaintiff”) respond as follows:
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 2 of 16




                                  AS TO “INTRODUCTION”

               1.      Defendants admit that Plaintiff purports to proceed as set forth in

Paragraph “1” of Plaintiff’s Complaint, but deny that Plaintiff is entitled to any relief whatsoever

on behalf of himself or any other individual.

               2.      Defendants deny the allegations set forth in Paragraph “2” of Plaintiff’s

Complaint, except aver that Corporate Defendants own or operate over 100 parking facilities

throughout the New York City area.

                    AS TO “PARTIES, JURISDICTION, AND VENUE”

               3.      Defendants are without knowledge or information regarding Plaintiff’s

place of residence, and otherwise deny the allegations set forth in Paragraph “3” of Plaintiff’s

Complaint, except aver that the document submitted as Exhibit 1 speaks for itself.

               4.      Defendants admit the allegations set forth in Paragraph 4” of Plaintiff’s

Complaint.

               5.      Defendants admit the allegations set forth in Paragraph “5” of Plaintiff’s

Complaint.

               6.      Defendants admit the allegations set forth in Paragraph “6” of Plaintiff’s

Complaint.

               7.      Defendants admit the allegations set forth in Paragraph “7” of Plaintiff’s

Complaint.

               8.      Defendants admit the allegations set forth in Paragraph “8” of Plaintiff’s

Complaint.




                                                 2
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 3 of 16




               9.     Defendants admit the allegations set forth in Paragraph “9” of Plaintiff’s

Complaint.

               10.    Defendants admit the allegations set forth in Paragraph “10” of Plaintiff’s

Complaint.

               11.    Defendants admit the allegations set forth in Paragraph “11” of Plaintiff’s

Complaint.

               12.    Defendants deny the allegations set forth in Paragraph “12” of Plaintiff’s

Complaint.

               13.    Defendants deny the allegations set forth in Paragraph “13” of Plaintiff’s

Complaint.

               14.    Defendants deny the allegations set forth in Paragraph “14” of Plaintiff’s

Complaint.

               15.    Defendants deny the allegations set forth in Paragraph “15” of Plaintiff’s

Complaint, except aver that the document referenced speaks for itself.

               16.    No response is required to the allegations set forth in Paragraph “16” of

Plaintiff’s Complaint to the extent they call for a legal conclusion. To the extent a response is

required, Defendants deny the allegations set forth in Paragraph “16” of Plaintiff’s Complaint.

               17.    Defendants admit the allegations set forth in Paragraph “17” of Plaintiff’s

Complaint.

               18.    Defendants admit the allegations set forth in Paragraph “18” of Plaintiff’s

Complaint.




                                                3
         Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 4 of 16




               19.     Defendants admit the allegations set forth in Paragraph “19” of Plaintiff’s

Complaint.

               20.     Defendants admit the allegations set forth in Paragraph “20” of Plaintiff’s

Complaint.

               21.     Defendants admit the allegations set forth in Paragraph “21” of Plaintiff’s

Complaint.

               22.     Defendants admit the allegations set forth in Paragraph “22” of Plaintiff’s

Complaint.

               23.     No response is required to the allegations set forth in Paragraph “23” of

Plaintiff’s Complaint to the extent they call for a legal conclusion. To the extent a response is

required, Defendants deny the allegations set forth in Paragraph “23” of Plaintiff’s Complaint,

except aver that jurisdiction is proper.

               24.     No response is required to the allegations set forth in Paragraph “24” of

Plaintiff’s Complaint to the extent they call for a legal conclusion. To the extent a response is

required, Defendants deny the allegations set forth in Paragraph “24” of Plaintiff’s Complaint,

except aver that jurisdiction is proper.

               25.     No response is required to the allegations set forth in Paragraph “25” of

Plaintiff’s Complaint to the extent they call for a legal conclusion. To the extent a response is

required, Defendants deny the allegations set forth in Paragraph “25” of Plaintiff’s Complaint,

except aver that jurisdiction is proper.

               26.     No response is required to the allegations set forth in Paragraph “26” of

Plaintiff’s Complaint to the extent they state a legal conclusion. To the extent a response is


                                                4
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 5 of 16




required, Defendants deny the allegations set forth in Paragraph “26” of Plaintiff’s Complaint,

except aver that venue is proper.

                                      AS TO “JURY DEMAND”

               27.    Defendants aver that Plaintiff demands a trial by jury as set forth in

Paragraph “27” of Plaintiffs’ Complaint.

                                    AS TO “STATEMENT OF FACTS”

               28.    Defendants deny the allegations set forth in Paragraph “28” of Plaintiff’s

Complaint, except aver that Corporate Defendants own or operate over 100 parking facilities

throughout the New York City area.

               29.    Defendants deny the allegations set forth in Paragraph “29” of Plaintiff’s

Complaint, except aver only that Plaintiff was employed until August 2019 and was paid at least

the applicable minimum hourly wage for all hours worked.

               30.    Defendants deny the allegations set forth in Paragraph “30” of Plaintiff’s

Complaint.

               31.    Defendants deny the allegations set forth in Paragraph “31” of Plaintiff’s

Complaint.

               32.    Defendants deny the allegations set forth in Paragraph “32” of Plaintiff’s

Complaint.

               33.    Defendants deny the allegations set forth in Paragraph “33” of Plaintiff’s

Complaint.

               34.    Defendants deny the allegations set forth in Paragraph “34” of Plaintiff’s

Complaint.


                                               5
       Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 6 of 16




             35.   Defendants deny the allegations set forth in Paragraph “35” of Plaintiff’s

Complaint.

             36.   Defendants deny the allegations set forth in Paragraph “36” of Plaintiff’s

Complaint.

             37.   Defendants deny the allegations set forth in Paragraph “37” of Plaintiff’s

Complaint.

             38.   Defendants deny the allegations set forth in Paragraph “38” of Plaintiff’s

Complaint.

             39.   Defendants deny the allegations set forth in Paragraph “39” of Plaintiff’s

Complaint.

             40.   Defendants deny the allegations set forth in Paragraph “40” of Plaintiff’s

Complaint.

             41.   Defendants deny the allegations set forth in Paragraph “41” of Plaintiff’s

Complaint.

             42.   Defendants deny the allegations set forth in Paragraph “42” of Plaintiff’s

Complaint.

             43.   Defendants deny the allegations set forth in Paragraph “43” of Plaintiff’s

Complaint.

             44.   Defendants deny the allegations set forth in Paragraph “44” of Plaintiff’s

Complaint.

             45.   Defendants deny the allegations set forth in Paragraph “45” of Plaintiff’s

Complaint.


                                            6
       Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 7 of 16




             46.   Defendants deny the allegations set forth in Paragraph “46” of Plaintiff’s

Complaint.

             47.   Defendants deny the allegations set forth in Paragraph “47” of Plaintiff’s

Complaint.

             48.   Defendants deny the allegations set forth in Paragraph “48” of Plaintiff’s

Complaint.

             49.   Defendants deny the allegations set forth in Paragraph “49” of Plaintiff’s

Complaint.

             50.   Defendants deny the allegations set forth in Paragraph “50” of Plaintiff’s

Complaint.

             51.   Defendants deny the allegations set forth in Paragraph “51” of Plaintiff’s

Complaint.

             52.   Defendants deny the allegations set forth in Paragraph “52” of Plaintiff’s

Complaint.

             53.   Defendants deny the allegations set forth in Paragraph “53” of Plaintiff’s

Complaint.

             54.   Defendants deny the allegations set forth in Paragraph “54” of Plaintiff’s

Complaint.

             55.   Defendants admit the allegations set forth in Paragraph “55” of Plaintiff’s

Complaint.

             56.   Defendants deny the allegations set forth in Paragraph “56” of Plaintiff’s

Complaint.


                                            7
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 8 of 16




              57.     Defendants deny the allegations set forth in Paragraph “57” of Plaintiff’s

Complaint, except aver that Plaintiff received a paystub from the office located at 545 Fifth

Avenue, Suite 600, New York, New York.

              58.     Defendants deny the allegations set forth in Paragraph “58” of Plaintiff’s

Complaint.

              59.     Defendants deny the allegations set forth in Paragraph “59” of Plaintiff’s

Complaint.

              60.     Defendants deny the allegations set forth in Paragraph “60” of Plaintiff’s

Complaint.

              61.     Defendants deny the allegations set forth in Paragraph “61” of Plaintiff’s

Complaint.

              62.     Defendants deny the allegations set forth in Paragraph “62” of Plaintiff’s

Complaint.

              63.     Defendants deny the allegations set forth in Paragraph “63” of Plaintiff’s

Complaint.

              64.     Defendants deny the allegations set forth in Paragraph “64” of Plaintiff’s

Complaint.

              65.     Defendants deny the allegations set forth in Paragraph “65” of Plaintiff’s

Complaint.

              66.     Defendants admit that Plaintiff purports to proceed as set forth in

Paragraph “66” of Plaintiff’s Complaint, but deny that Plaintiff is entitled to any relief

whatsoever on behalf of himself or any other individual.


                                               8
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 9 of 16




              67.     Defendants deny the allegations set forth in Paragraph “67” of Plaintiff’s

Complaint.

              68.     Defendants deny the allegations set forth in Paragraph “68” of Plaintiff’s

Complaint.

              69.     Defendants admit that Plaintiff purports to proceed as set forth in

Paragraph “69” of Plaintiff’s Complaint, but deny that Plaintiff is entitled to any relief

whatsoever on behalf of himself or any other individual.

              70.     Defendants deny the allegations set forth in Paragraph “70” of Plaintiff’s

Complaint.

              71.     Defendants deny the allegations set forth in Paragraph “71” of Plaintiff’s

Complaint.

              72.     Defendants deny the allegations set forth in Paragraph “72” of Plaintiff’s

Complaint.

              73.     Defendants deny the allegations set forth in Paragraph “73” of Plaintiff’s

Complaint.

              74.     Defendants deny the allegations set forth in Paragraph “74” of Plaintiff’s

Complaint.

              75.     Defendants deny the allegations set forth in Paragraph “75” of Plaintiff’s

Complaint.

              76.     Defendants deny the allegations set forth in Paragraphs “76” of Plaintiff’s

Complaint, including subparagraphs (a) through (g).




                                               9
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 10 of 16




                           AS TO “FIRST CAUSE OF ACTION”

                77.   Defendants repeat and reallege each of their denials and other responses to

the allegations set forth in Paragraphs “1” through “76” of Plaintiff’s Complaint as though fully

set forth herein.

                78.   Defendants deny the allegations set forth in Paragraph “78” of Plaintiff’s

Complaint.

                79.   Defendants deny the allegations set forth in Paragraph “79” of Plaintiff’s

Complaint.

                80.   Defendants deny the allegations set forth in Paragraph “80” of Plaintiff’s

Complaint.

                81.   Defendants deny the allegations set forth in Paragraph “81” of Plaintiff’s

Complaint.

                82.   Defendants deny the allegations set forth in Paragraph “82” of Plaintiffs’

Complaint.

                83.   Defendants deny the allegations set forth in Paragraph “83” of Plaintiff’s

Complaint.

                          AS TO “SECOND CAUSE OF ACTION”

                84.   Defendants repeat and reallege each of their denials and other responses to

the allegations set forth in Paragraphs “1” through “83” of Plaintiff’s Complaint as though fully

set forth herein.

                85.   Defendants deny the allegations set forth in Paragraph “85” of Plaintiff’s

Complaint.


                                               10
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 11 of 16




               86.    Defendants deny the allegations set forth in Paragraph “86” of Plaintiff’s

Complaint.

               87.    Defendants deny the allegations set forth in Paragraph “87” of Plaintiff’s

Complaint.

               88.    Defendants deny the allegations set forth in Paragraph “88” of Plaintiff’s

Complaint.

               89.    Defendants deny the allegations set forth in Paragraph “89” of Plaintiff’s

Complaint.

               90.    Defendants deny the allegations set forth in Paragraph “90” of Plaintiff’s

Complaint.

               91.    Defendants deny the allegations set forth in Paragraph “91” of Plaintiff’s

Complaint.

                              AS TO “PRAYER FOR RELIEF”

               92.    Defendants deny the allegations contained in the “Prayer for Relief”

clause of Plaintiff’s Complaint, including the alphabetized subparagraphs (a) through (g).

               STATEMENT OF AFFIRMATIVE AND OTHER DEFENSES

               93.    Defendants assert the following affirmative and other defenses without

assuming any burden of production or proof that, pursuant to law, belongs to Plaintiff.

Defendants reserve the right to amend their answer and to assert any additional affirmative and

other defenses as may become available or apparent during the course of this litigation.




                                               11
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 12 of 16




                              AS AND FOR A FIRST DEFENSE

               94.    Plaintiff’s Complaint fails to state a claim upon which relief may be

granted. This defense may apply to the claims of some or all of the collective and/or class of

allegedly similarly situated persons.

                            AS AND FOR A SECOND DEFENSE

               95.    Plaintiff’s claims are barred, in whole or in part, by the de minimis

doctrine. This defense may apply to the claims of some or all of the collective and/or class of

allegedly similarly-situated persons.

                             AS AND FOR A THIRD DEFENSE

               96.    The Complaint, and each purported claim for relief alleged therein, is

barred to the extent that Plaintiff failed to report or give notice of the allegations upon which

Plaintiff bases Plaintiff’s claims in the Complaint to their employer and/or failed to avail

themselves of their employer’s internal procedures, means, or methods relating to violations,

grievances, complaints, or disputes. This defense may apply to the claims of some or all of the

collective and/or class of allegedly similarly-situated persons.

                            AS AND FOR A FOURTH DEFENSE

               97.    Subject to proof through discovery, some or all of Plaintiff’s claims are

barred by the doctrines of laches, estoppel, offset, recoupment, waiver and/or other equitable

defenses. This defense may apply to the claims of some or all of the collective and/or class of

allegedly similarly situated persons.




                                                12
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 13 of 16




                               AS AND FOR A FIFTH DEFENSE

               98.    Plaintiff is not entitled to equitable relief insofar as Plaintiff has an

adequate remedy at law. This defense may apply to the claims of some or all of the collective

and/or class of allegedly similarly situated persons.

                               AS AND FOR A SIXTH DEFENSE

               99.    Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations. This defense may apply to the claims of some or all of the collective and/or class

of allegedly similarly situated persons.

                              AS AND FOR A SEVENTH DEFENSE

               100.   Subject to proof through discovery, Plaintiff is not entitled to some or all

of the relief sought under the doctrine of consent or because Plaintiff otherwise falls within a

classification of individuals who may not recover under the causes of action alleged. This

defense may apply to the claims of some or all of the collective and/or class of allegedly

similarly situated persons.

                              AS AND FOR AN EIGHTH DEFENSE

               101.   Plaintiff’s claims are barred, in whole or in part, by the doctrines of accord

and satisfaction and payment. This defense may apply to the claims of some or all of the

collective and/or class of allegedly similarly situated persons.

                               AS AND FOR A NINTH DEFENSE

               102.   Plaintiff’s claims are barred in whole or in part to the extent that the work

performed falls within exemptions, exclusions, exceptions, or credits provided for in Sections 7

or 13 of the Fair Labor Standards Act, 29 U.S.C. § 207 and 29 U.S.C. § 213, or any other


                                                13
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 14 of 16




exemption set forth in the Fair Labor Standards Act. This defense may apply to the claims of

some or all of the collective and/or class of allegedly similarly situated persons.

                             AS AND FOR A TENTH DEFENSE

               103.   Plaintiff’s claims cannot be certified as a class action because they fail to

meet the factors set forth in Rule 23 of the Federal Rules of Civil Procedure.

                          AS AND FOR AN ELEVENTH DEFENSE

               104.   Plaintiff’s claims do not satisfy the requirements of Section 216(b) of the

FLSA and thus, this action cannot be maintained as a collective action.

                           AS AND FOR A TWELFTH DEFENSE

               105.   Plaintiff’s claims are barred, in whole or in part, by statutory exclusions,

exceptions, setoffs, credits, and/or offsets under the FLSA and/or state law. This defense may

apply to the claims of some or all of the collective and/or class of allegedly similarly situated

persons.

                         AS AND FOR A THIRTEENTH DEFENSE

               106.   Defendants’ actions with respect to Plaintiff were taken in good faith in

conformity with and in reliance on a written administrative regulation, order, ruling, approval,

interpretation, and/or administrative practice or policy, pursuant to 29 U.S.C. § 259 and

applicable state laws. This defense may apply to the claims of some or all of the collective

and/or class of allegedly similarly situated persons.

                         AS AND FOR A FOURTEENTH DEFENSE

               107.   Defendants’ actions with respect to Plaintiff were taken in good faith with

reasonable grounds to believe such conduct comported with applicable law, including the FLSA


                                                14
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 15 of 16




and 29 U.S.C. § 260. This defense may apply to the claims of some or all of the collective

and/or class of allegedly similarly situated persons.

                              AS AND FOR A FIFTEENTH DEFENSE

               108.    Plaintiff is not entitled to any penalty, multiplication of damages, or

extension of any statute of limitations period because Defendants did not willfully, knowingly, or

intentionally fail to comply with the overtime provisions of the FLSA or NYLL. This defense

may apply to the claims of some or all of the collective and/or class of allegedly similarly

situated persons.

                           AS AND FOR A SIXTEENTH DEFENSE

               109.    Even if Plaintiff prevails, his damage claims, including his claims for

liquidated damages, penalties, and pre- and post-judgment interest, are barred to the extent that

the forms of relief are duplicative of each other. This defense may apply to the claims of some

or all of the collective and/or class of allegedly similarly situated persons.

                        AS AND FOR AN SEVENTEENTH DEFENSE

               110.    The Complaint, and each and every purported claim for relief alleged

therein, is barred because any recovery from Defendants would result in the unjust enrichment of

the Plaintiff. This defense may apply to the claims of some or all of the collective and/or class

of allegedly similarly situated persons.

                                  ADDITIONAL RESPONSE

               111.    Defendants currently have insufficient information upon which to form a

belief as to whether there may exist additional, as yet unstated, defenses beyond those listed




                                                 15
        Case 1:20-cv-00977-BCM Document 43 Filed 05/29/20 Page 16 of 16




above. Defendants reserve the right to assert additional defenses in the event that discovery

indicates additional defenses are appropriate.

               WHEREFORE, Defendants pray that the Court:

               (a)    Dismiss Plaintiff’s Complaint in its entirety with prejudice;

               (b)    Deny the demand and prayer for relief contained therein;

               (c)    Award Defendants their reasonable costs and fees incurred in defending

                      this action; and

               (d)    Grant such other and further relief to Defendants as the Court deems just

                      and proper.

                                             Respectfully submitted,

                                             JACKSON LEWIS P.C.
                                             666 Third Avenue
                                             New York, New York 10017
                                             (212) 545-4000




Dated: May 29, 2020                   By:    ___________________________
       New York, New York                    Jason A. Zoldessy
                                             Allison M. Benz

                                             ATTORNEYS FOR DEFENDANTS




                                                 16
